DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Terminal Disclaimer
The terminal disclaimer filed on 23 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 16/729459 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see p. 5, filed 23, with respect to the specification have been fully considered and are persuasive.  The objection of 23 has been withdrawn.
Applicant’s arguments, see p. 5, filed 23, with respect to claims 1-5 have been fully considered and are persuasive.  The double patenting rejectio of 23 have been withdrawn.
Applicant’s arguments, see p. 6, filed 23, with respect to claims 1- have been fully considered and are persuasive.  The rejection of claims 1, 3, and 5  of 23 have been withdrawn.
Allowable Subject Matter
Claims 1, 3, and 5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, suggest, or disclose “dividing the generated roaming path into a plurality of roaming path sections according to the width of the passage; and setting different resolutions for each roaming path section, and reconstructing a roaming path section according to the resolution of the roaming path section”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268.  The examiner can normally be reached on Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        

/MARK K ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2619